DEL-CO WESTERN, A UTAH CORPORATION, Petitioner(s), v. COMMISSIONER OF INTERNAL REVENUE, RespondentDel-Co Western v. Comm'rDocket No. 3414-14 L.United States Tax Court2015 U.S. Tax Ct. LEXIS 41; September 28, 2015, DecidedDel-Co W. v. Comm'r, T.C. Memo 2015-142">T.C. Memo 2015-142, 2015 Tax Ct. Memo LEXIS 150">2015 Tax Ct. Memo LEXIS 150 (T.C., 2015)*41 Albert G. Lauber, Judge.Albert G. LauberORDEROn September 11, 2015, petitioner filed a Motion for Reconsideration of Findings or Opinion Pursuant to Rule 161. In that motion, petitioner points out that JaNean Del' Andrae was not petitioner's chief financial officer as stated in our opinion resolving this case, but rather served as petitioner's secretary and treasurer. Petitioner requests that we correct the record to reflect this factual detail; upon further review of the record, we will do so. Petitioner's motion also seeks to have the Court reconsider our jurisdictional determination made with respect to 2005. This we decline to do.Premises considered, it isORDERED that petitioner's Motion for Reconsideration of Findings or Opinion Pursuant to Rule 161 is denied. It is furtherORDERED that T.C. Memo 2015-142">T.C. Memo. 2015-142, filed August 5, 2015, is amended as follows:Page 2, line 5 is corrected to read "JaNean Del' Andrae served as the secretary and treasurer of petitioner."Page 5, lines 2-3 are corrected to read "But petitioner asserts that the conceded fraud of Del' Andrae, its secretary and treasurer, should not be imputed to it for this purpose."It is furtherORDERED that the Opinion of this Court in all other respects remains*42  unchanged.(Signed) Albert G. LauberJudgeDated: Washington, D.C.September 28, 2015